DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1 - Figures 1-4
Species 2 - Figures 6;
Species 3 -  Figures 7-10
Figures 5 and 11 are generic to all species
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Species 1-3 lack unity of invention because even though the inventions of these groups require the technical feature of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Applicant admitted prior art of US 2020/0263702 (AAPA) in view of McMaster (NPL - Page 634) and Moretti USPN 6357247. 

    PNG
    media_image1.png
    780
    1137
    media_image1.png
    Greyscale
 Annotated Figure 5 of the AAPA (Attached Figure 1)
The AAPA discloses: A blower casing (the blower casing is defined by the sum of its parts) adapted to house, in an outdoor environment 562, an impeller 532, an electric motor 504 adapted to drive said impeller, and a cooling fan 546 adapted to cool said electric motor, said blower casing comprising: a) an impeller casing (534, the impeller casing is defined by the sum of its parts), said impeller casing comprising: i) a blower inlet 512 adapted to feed contaminated air 524 into said impeller (as seen in Figure 5); ii) an impeller cover 535 defining an impeller cavity 536 adapted to house said impeller (as seen in Figure 5); and  iii) a blower outlet 516 adapted to exhaust said contaminated air to said outdoor environment (as seen in Figure 5); b) an electric motor casing (electric motor casing = 506), said electric motor casing comprising: i) a motor cover (i.e. motor cover portion; see Annotated Figure 5 of the AAPA (Attached Figure 1) above) defining a motor cavity (Attached Figure 1, i.e. space inside the motor cover where armature 558 is located) adapted to house said electric motor (as seen in Figure 5, Attached Figure 1, the motor cover houses the armature 558 of the motor); ii) a air inlet 543 adapted to convey cooling air into said motor cavity (as seen in Figure 5); and  c) a blower baffle (see Annotated Figure 5 of the AAPA (Attached Figure 1) above) between said motor cavity and said impeller cavity forming a barrier between said motor cavity and said impeller cavity (as seen in Figure 5 it does; it is noted that the prior art Figure 5 addresses this limitation within the same confines as element 1152 in Figure 11 of the instant application), said blower baffle comprising an arbor hole 557 adapted to admit an arbor 556 of said electric motor from said motor cavity into said impeller cavity (as seen in Figure 5) wherein said arbor connects said electric motor to said impeller (see ¶0008 of US 2020/0263702); d) a cooling fan casing (the cooling fan casing is defined by the sum of its parts), said cooling fan casing comprising:   i) a cooling fan cover (Attached Figure 1) defining a cooling fan cavity (Attached Figure 1) adapted to house said cooling fan (as seen in Attached Figure 1); and ii) an air outlet 544 adapted to convey warmed cooling air from said cooling fan cavity (Attached Figure 1); and   a shell of said electric motor 542 such that said cooling air will pass from said motor cavity, through said motor, and into said cooling fan cavity (as seen in Figure 5) wherein:  f) said cooling fan casing, said electric motor casing and said impeller casing are joined together to form a weather tight seal (the claimed elements are connected to one another to keep out weather from reaching the motor). The AAPA is silent regarding the limitations: a downward facing cooling air inlet adapted to convey cooling air from said outdoor environment; no cooling air inlet that faces upwards; a downward facing cooling air outlet adapted to convey warmed cooling air from said cooling fan cavity to said outdoor environment; and a fan baffle between said motor cavity and said cooling fan cavity, said fan baffle comprising a motor shell aperture adapted to form a seal with a shell of said electric motor.

    PNG
    media_image2.png
    1014
    1023
    media_image2.png
    Greyscale

(Annotated Page 634 of McMaster (Attached Figure 2)

McMaster discloses: a surface mount attachment for enclosures (i.e. tight enclosed areas) used to provide ventilation where excessive internal heat is a problem; having a downward facing cooling air inlet (see Annotated Page 634 of McMaster (Attached Figure 2) above) adapted to convey cooling air from said outdoor environment (the air inlet would be able to convey air therethrough as claimed) and no cooling air inlet that faces upwards (as seen in Attached Figure 2 the cooling air inlet faces downward); a downward facing cooling air outlet adapted to convey to said outdoor environment (as seen in Attached Figure 2 the cooling air outlet faces downward);
 Moretti USPN 6357247 discloses: a baffle (40,46) between said motor cavity (i.e. cavity inside shell indicated by element 35 seen in Figure 4) and said cooling fan cavity (cooling fan cavity = cavity inside shell generally indicated by element 36 seen in Figure 4), said fan baffle (40,46) comprising a motor shell aperture (i.e. opening surrounding element 44 in Figure 4) adapted to form a seal with a shell of said electric motor (elements 40,46 secure shell 35 of the motor to the surrounding housing 27 substantially sealing one side of the motor from the other side of the motor).
Hence it would be obvious to modify the exterior of the electric motor casing 506 of the AAPA with the mini rectangular fixed blade wall louvers taught by McMaster in order to provide ventilation in the electric motor casing; and modify the shell 546 of the motor and the inside of the electric motor casing 506 with the shell 35 having bolting flange 36 and baffle (40,46) in order to secure the motor in place within the electric motor casing in a known manner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746